DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Response to Restriction/Election 
Applicant’s election of Group I, corresponding to claims 1-12, and the species: D-cycloserine and lurasidone in the reply filed on May 8, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1-17 are pending and examined.  Claims 4, 6, and 13-17 are withdrawn.  Claims 1-3, 5, and 7-12 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heresco-Levy et al., (US2004/0157926), in view of Barlow et al., (2010/0216805), as evidenced by https://www.drugs.com/drp/cycloserine.html. 
Heresco-Levy teaches a method of treating a movement disorder or alleviating motor disorder symptoms comprising administering d-cycloserine (prior at claims 6 and 12).  Further, the d-cycloserine can be administered at a dose of about 25 mg to 1000 mg per day (prior art claim 21).  Even further, the movement disorder is the result of treatment with antipsychotic medication (prior art claim 23).  The movement disorder is drug-induced akathisia (prior art claim 24).  Even further, Parkinsonian side-effects are common with typical antipsychotics, such as risperidone, quetiapine, and aripiprazole (par. 3).  The compositions can be administered by oral, intraveneous, and other routes and be sustained release such as controlled release (par. 45). Prodrugs may also be administered. See par. 44. 
Further, with respect to claim 7, a composition can be a formulation comprising a second agent that treats tardive dyskinesia, and the agent can be d-cycloserine (see prior art claims 51 and 52).  The composition can comprise both Aripripazole and DCS, e.g.  Further, formulating DCS with an agent known to cause akathisia would be obvious because DCS is taught to treat akathisia.
Barlow teaches using dosages of DCS including a range of 20 mg/kg per day to 200 mg/kg/day to a subject that has a psychiatric condition, a depressive disorder, an anxiety disorders, bipolar depression, and a major depressive disorder. See par. 49 and prior art claims 24-28. e.g.  As evidenced by https://www.drugs.com/drp/cycloserine.html, 

    PNG
    media_image1.png
    274
    880
    media_image1.png
    Greyscale

Even further, Barlow teaches us that DCS at concentrations as high as 20mg/kg/day can be used to treat the claimed psychiatric disorders, as well as symptoms including but not limited to abnormal movement, among other conditions. See par. 145.  Barlow also teaches compositions can be formulated for sustained release with an enteric coating. See par. 156.
As such, when a subject taking an antipsychotic medication experiences akathisia, which is known to be common when taking risperidone, aripiprazole, and others, it would be prima facie obvious to treat that subject with DCS, including dosages up to 1000 mg as taught by Heresco-Levy, as well as dosages including 20 mg/kg/day (i.e., 1400 mg in a 70 kg human), in view of Barlow.  Such administration would be expected to yield a greater blood level than 25 or 30 micrograms/ml because a dosage of 500 mg “can generally” maintain such levels as evidenced above.  Further, there are two motivations to undertake the active steps claimed.  One motivation is to treat akathisia and the second motivation is to treat the disorder itself.  Such administration would be undertaken with a reasonable and predictable expectation of success in view of the explicit teachings of Barlow and Heresco-Levy.


Claims 1-3 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heresco-Levy et al., (US2004/0157926), in view of Gant et al., (US2010/0069399), in view of Barlow et al., (2010/0216805), as evidenced by https://www.drugs.com/drp/cycloserine.html.
Heresco-Levy teaches a method of treating a movement disorder or alleviating motor disorder symptoms comprising administering d-cycloserine (prior at claims 6 and 12).  Further, the d-cycloserine can be administered at a dose of about 25 mg to 1000 mg per day (prior art claim 21).  Even further, the movement disorder is the result of treatment with antipsychotic medication (prior art claim 23).  The movement disorder is drug-induced akathisia (prior art claim 24).  Even further, Parkinsonian side-effects are common with typical antipsychotics, such as risperidone, quetiapine, and aripiprazole (par. 3).  The compositions can be administered by oral, intraveneous, and other routes and be sustained release such as controlled release (par. 45).  Prodrugs may also be administered. See par. 44.
Gant teaches compositions to modulate 5-HT2A receptors to treat bipolar disorder, major depressive disorder, and others (par. 2).  Further, Aripiprazole is known to have undesirable side effects, including akathisia (par. 4).  
Further, with respect to claim 7, a composition can be a formulation comprising a second agent that treats tardive dyskinesia, and the agent can be d-cycloserine (see prior art claims 51 and 52).  The composition can comprise both Aripripazole and DCS, e.g.  Further, formulating DCS with an agent known to cause akathisia would be obvious because DCS is taught to treat akathisia.
Barlow teaches using dosages of DCS including a range of 20 mg/kg per day to 200 mg/kg/day to a subject that has a psychiatric condition, a depressive disorder, an anxiety disorders, bipolar depression, and a major depressive disorder. See par. 49 and prior art claims 24-28. e.g.  As evidenced by https://www.drugs.com/drp/cycloserine.html, 

    PNG
    media_image1.png
    274
    880
    media_image1.png
    Greyscale

Even further, Barlow teaches us that DCS at concentrations as high as 20mg/kg/day can be used to treat the claimed psychiatric disorders, as well as symptoms including but not limited to abnormal movement, among other conditions. See par. 145.  Barlow also teaches compositions can be formulated for sustained release with an enteric coating. See par. 156.
As such, when a subject with antipsychotic medication experiences akathisia, which is known to be common when taking risperidone, aripiprazole, and others (as taught by Gant, e.g.), it would be prima facie obvious to treat that subject with DCS, including dosages up to 1000 mg as taught by Heresco-Levy, as well as dosages including 20 mg/kg/day (i.e., 1400 mg in a 70 kg human), in view of Barlow.  Such administration would be expected to yield a greater blood level than 25 or 30 micrograms/ml because a dosage of 500 mg “can generally” maintain such levels as evidenced above.  Further, there are two motivations to undertake the active steps claimed.  One motivation is to treat akathisia and the second motivation is to treat the disorder itself.  Such administration would be undertaken with a reasonable and predictable expectation of success in view of the explicit teachings of Barlow and Heresco-Levy.
	As such, no claim is allowed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,486,453.  The claims of the ‘453 patent are directed to reducing a side effect (i.e., akathisia) in a subject being treated for bipolar disorder with lurasidone and DCS at the claimed dosage.  Bipolar disorder is described as a depressive disorder in the ‘453 patent and thus, such treatment is treatment of depression.  As such, the instant claims include treating the same subject with the same combination of agents, (i.e., luradisone and DCS) at a same concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Barsky whose telephone number is 571-272-2795.  The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628